FILE COPY




                                COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                         April 01, 2013

       Richard Brooks Dulany Jr.                        Anthony Shields
       Bexar County Appellate Public                    P. O. Box 39881
       Defender's Office                                San Antonio, TX 78218
       Paul Elizondo Tower
       101 W. Nueva St., Suite 310
       San Antonio, TX 78205

       Ricardo Vela Jr.
       Paul Elizondo Tower
       101 W. Nueva, 3rd floor
       San Antonio, TX 78205

       RE:     Court of Appeals Number:      04-13-00049-CR
               Trial Court Case Number:      980448
               Style: Anthony Shields
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                                            FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 01, 2013

                                        No. 04-13-00049-CR

                                        Anthony SHIELDS,
                                            Appellant
                                                v.
                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 2, Bexar County, Texas
                                    Trial Court No. 980448
                             Honorable Jason Wolff, Judge Presiding

                                           ORDER
         On March 11, 2013, appellant filed a pro se motion for an extension of time in which to
file his brief. On March 26, 2013, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief. Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.CSan Antonio 1996, no pet.). The State has filed a letter waiving its right
to file an appellee=s brief unless the appellant files a pro se brief.

         Appellant’s pro se motion is GRANTED and, if the appellant desires to file a pro se brief,
he must do so no later than May 17, 2013. See Bruns, 924 S.W.2d at 177 n.1. If the appellant
files a pro se brief, the State may file a responsive brief no later than thirty days after the date the
appellant=s pro se brief is filed in this court. It is further ORDERED that the motion to withdraw,
filed by appellant=s counsel, is HELD IN ABEYANCE pending further order of the court.



                                                        ____________________________________
                                                        Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2013.


                                                        ____________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court
                                                                                                     FILE COPY

                                                     MINUTES
                                                 Court of Appeals
                                          Fourth Court of Appeals District
                                                San Antonio, Texas

                                                    April 01, 2013

                                                No. 04-13-00049-CR

                                                 Anthony SHIELDS,
                                                     Appellant

                                                           v.

                                                The STATE of Texas,
                                                      Appellee

                            From the County Court at Law No. 2, Bexar County, Texas
                                            Trial Court No. 980448
                                     Honorable Jason Wolff, Judge Presiding

                                                      ORDER
                On March 11, 2013, appellant filed a pro se motion for an extension of time in which to file his
brief. On March 26, 2013, appellant’s court-appointed attorney filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel has
informed the appellant of his right to file his own brief. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.CSan
Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee=s brief unless the appellant files a pro se brief.

         Appellant’s pro se motion is GRANTED and, if the appellant desires to file a pro se brief, he must do so
no later than May 17, 2013. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State
may file a responsive brief no later than thirty days after the date the appellant=s pro se brief is filed in this court.
It is further ORDERED that the motion to withdraw, filed by appellant=s counsel, is HELD IN ABEYANCE
pending further order of the court.


                                                                /s/Sandee Bryan Marion
                                                                Sandee Bryan Marion, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this


                                                                /s/Keith E. Hottle
                                                                Keith E. Hottle
                                                                Clerk of Court


ENTERED THIS 1ST DAY OF April, 2013.